                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

EXPRESS MOBILE, INC.,                          )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )     C.A. No. 18-1173 (RGA)
                                               )
DREAMHOST, LLC,                                )
                                               )
                      Defendant.               )

                    DEFENDANT DREAMHOST, LLC’S MOTION TO
                     DISMISS FOR FAILURE TO STATE A CLAIM

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant DreamHost, LLC

(“DreamHost”) hereby moves to dismiss Plaintiff Express Mobile, Inc.’s First Amended

Complaint (D.I. 10) for failure to state a claim upon which relief can be granted. The grounds

for this Motion are fully set forth in DreamHost’s Opening Brief submitted herewith.


                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Karen Jacobs
                                                   Karen Jacobs (#2881)
                                                   Jeffrey J. Lyons (#6437)
OF COUNSEL:                                        1201 North Market Street
                                                   P.O. Box 1347
Joel D. Voelzke                                    Wilmington, DE 19899
INTELLECTUAL PROPERTY LAW OFFICES                  (302) 658-9200
 OF JOEL VOELZKE, APC                              kjacobs@mnat.com
24772 W. Saddle Peak Road                          jlyons@mnat.com
Malibu, CA 92065-3042
(310) 317-4466                                      Attorneys for Defendant DreamHost, LLC

December 17, 2018
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on December

17, 2018, upon the following in the manner indicated:

 Timothy Devlin                                                     VIA ELECTRONIC MAIL
 Robert Kiddie
 DEVLIN LAW FIRM LLC
 1306 N. Broom Street, 1st Floor
 Wilmington, DE 19806
  Attorneys for Plaintiff



                                             /s/ Karen Jacobs
                                             Karen Jacobs (#2881)
